 YORKAIRE, INC401Yorkaire, Inc. and Sheet Metal Workers LocalUnion No. 19. Cases 4-CA-16100, 4-CA-16199, and 4-CA-16225November 30, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 21, 1987, Administrative Law JudgeThomas A Ricci issued the attached decision con-cluding that the Respondent had violated Section8(a)(5) and (1) of the Act by changing the contrac-tual terms and conditions of employment of itssheet metal workers without giving the propernotice to the Federal Mediation and ConciliationService and the Pennsylvania Bureau of Mediationas required under Section 8(d)(3) of the Act,' andby withdrawing recognition from the Union there-afterThe Respondent excepted, arguing, inter aim,that it was free to repudiate the collective-bargain-ing agreement upon its expiration, in accordancewith the principles established in John Deklewa &Sons, 282 NLRB 1375 (1987), enfd sub nom IronWorkers Local 3 v NLRB 843 F 2d 770 (3d Cir1988)On December 17, 1987, the Board issued aNotice to Show Cause why the Board should notdismiss the complaint pursuant to the principles es-tablished in Deklewa The General Counsel, theCharging Party, and the Building and ConstructionTrades Department, AFL-CIO, together with theAmerican Federation of Labor and Congress of In-dustrial Organizations, filed responsesThe Board has considered the decision and therecord in light of the papers filed by the partiesand has decided to affirm the judge's rulings, find-ings, and conclusions2 and to adopt the recom-mended OrderWe find that the Respondent's Deklewa excep-tion was untimely raised The Board issuedDeklewa, February 20, 1987 The hearing in the in-' The judge concluded, inter aim, that the Respondent violated Sec8(d) of the Act We note that Sec 8(d) defines the obligation to bargaincollectively It is not itself an unfair labor practice section of the Act SeeAccurate Die Casting Co, 292 NLRB 284 fn 5 (1989) In addition thejudge failed to conform his formal Conclusions of Law to his statementin the decision that the Respondent's changing terms and conditions ofemployment of its employees without serving proper notice in advance tothe requisite mediation services violated Sec 8(a)(5) and (1) of the ActWe correct this oversight2 Member Cracraft concurs in her colleagues' adoption of the judge'sfinding that by changing its sheet metal workers terms and conditions ofemployment in August 1986 without giving proper notice to FMCS andthe Pennsylvania Bureau of Mediation, the Respondent violated Sec8(a)(5) and (1) of the Act However, she does not pass on whether shewould find a violation of the Act had the Union, as nommoating party,given timely 8(d) notice not only to FMCS but also to the appropriatestate agencystant case was held March 24 and 25, 1987, and thejudge's decision issued July 21, 1987 The Respond-ent did not during the hearing or in its brief to thejudge assert that its relationship with the Unionwas governed by Section 8(f) of the Act InAugust 1987, at the exceptions stage of the pro-ceeding, the Respondent contended that the judgefailed to consider the application of Deklewa to thecaseWe find that the Respondent has not timelyraised its defense that its relationship with theUnion was presumptively governed by Section 8(f)See, e g, Armour Con-Agra, 291 NLRB 962 fn 1(1988), Ellis Tacke Go, 229 NLRB 1296 fn 2(1977) A contention raised for the first time in ex-ceptions to the Board is ordinarily untimely raisedand, thus, deemed waived 3Here, despite the fact that the case was entirelylitigated and bnefed to the judge after Deklewaissued, the Respondent failed to raise the Deklewaissue until it filed exceptions with the Board TheRespondent denied the Union's Section 9(a) statusin answering the complaint based on employee res-ignations from the Union and nonmember replace-ments, and it litigated the case without questioningthe status of the Union at times prior to the Re-spondent's withdrawal of recognition on September24, 1986 Thereby the Respondent implicitly con-ceded that the Union enjoyed 9(a) status at leastuntil September 24, 1986Consequently, we find that the General Counselcarried the burden of establishing the Union's ma-jority status The Respondent did not rebut theGeneral Counsel's case and cannot now be allowedto so do on 8(f) grounds that have been untimelyraised We therefore conclude that the relationshipbetween the Respondent and the Union is gov-erned by Section 9(a) of the ActAMENDED CONCLUSIONS OF LAW-1 By changing the terms and conditions of em-ployment of its sheet metal workers in August 1986without giving the proper notice in advance to theFederal Mediation and Conciliation Service andthe Pennsylvania Bureau of Mediation, the Re-spondent has violated and is violating Section8(a)(5) and (1) of the Act2 By withdrawing recognition from the Unionin September 1986, the Respondent has violatedand is violating Section 8(a)(5) and (1) of the Act3 Ron E Savoia Construction Ca, 289 NLRB 200 (1988), is inappositebecause the case was already pending on exceptions to the Board whenthe decision in Deklewa issued Member Cracraft, who dissented inSavo's, finds it unnecessary to distinguish that case297 NLRB No 58 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3 The above-described unfair labor practicesaffect commerce within the meaning of Section2(6) and (7) of the ActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Yorkaire,Inc , York, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order4 In so doing, we note that the Respondent's liability for loss of earnings from fringe benefits does not include industry advancement fundsAs Industry advancement funds are permissive, nonmandatory subjects ofbargaining, It is not an unfair labor practice for an employer unilaterallyto discontinue its contributions to such funds American Thoro-Clean, 283NLRB 1107, 1109 (1987) This matter may be resolved at the compliancestage of this proceedingBarbara C Joseph, Esq , for the General CounselThomas R Davis, Esg and Harry R Harmon, Esq(Harmon & Sears), of Lancaster, Pennsylvania, for theRespondentIra Silverstein, Esq (Spear, Wdderman, Sigmond, Borish,Endy & Silverstein), of Philadelphia, Pennsylvania, forthe Charging PartyDECISIONSTATEMENT OF THE CASETHOMAS A Ricci, Administrative Law Judge A hear-ing was held in this proceeding at York, Pennsylvania,on 24 and 25 March 1987, on complaint of the GeneralCounsel against Yorkaire Mechanical Contractors, a/k/aYorkaire, Inc (the Respondent or the Company) Thecomplaint issued on 29 December 1986, based on chargesfiled on 29 September and 7 and 20 November 1986, bySheet Metal Workers Local Union No 19 (the ChargingParty or the Union) The issue presented is whether theRespondent violated Section 8(a)(5) of the Act by unilat-erally changing conditions of employment Briefs werefiled by all partiesOn the entire record and from my observation of thewitnesses I make the following 1FINDINGS OF FACTI THE BUSINESS OF THE RESPONDENTYorkaire, Inc , a Pennsylvania corporation, is engagedin the installation of sheet metal fabrication During the12-month period before issuance of the complaint in thecourse of its business it received gross revenues in excessof $500,000 and during the same period of time it pur-chased and received materials and supplies valued inexcess of $50,000 directly from locations outside theCommonwealth of Pennsylvania I find that the Re-spondent is an employer within the meaning of the ActI Separate motions by the General Counsel and the Respondent to cor-rect inadvertent errors in the record transcript, unopposed, are grantedII THE LABOR ORGANIZATION INVOLVEDI find that Sheet Metal Workers Local Union No 19 isa labor organization within the meaning of Section 2(5)of the ActIII THE UNFAIR LABOR PRACTICESYorkaire Mechanical Contractors uses two categoriesof employees•sheet metal workers and pipefitters Atthe time of the events that gave rise to this proceeding Ithad on its payroll about six or seven sheet metal work-ers For some years these had been represented by Local19, the Union here, under successive collective-bargain-ing agreements The last contract in effect covered theperiod 2 June 1984 to 31 May 1986 It was a multiem-ployer association contract, of which the Respondentwas an integral partIn January 1986 the Respondent withdrew from theAssociation and advised the Union that it wished to bar-gain directly and independently of the Association TheUnion agreed The parties met in negotiation three times,on 3 June, 25 June, and 13 August There was no agree-ment and that same day, 13 August, the Respondent ad-vised the Union that it intended to put in effect all condi-tions of employment which it had failed to convince theUnion to accept On 23 August it did that The changeswere extreme Apart from small variances on matters ofminor consequence, the principal change made•the onethat had been the main bone of contention between theparties•was a reduction in pay, from the $21 65 perhour which the employees had been receiving under theterms of the old contract, to $14 per hourThe Respondent never gave notice to the Federal Me-diation and Conciliation Service (FMCS) or to the Penn-sylvania State Mediation Agency of its intent to changethe conditions of employment, until long after it had sodrastically altered the terms under which the employeesworkedThe complaint now alleges that the Respondent violat-ed the statute on two separate grounds (1) Despite itsdesire and intent to modify the existing contract, it did sowithout first giving the statutory requisite 30-day noticeto the FMCS and Pennsylvania State Mediation Agency(2) It failed to bargain in good faith with the Union, andthereby violated Section 8(a)(5) of the Act when it uni-laterally changed all the conditions of employment andbypassed the established majority representative of itsemployeesAs the facts set out below will show the Respondentclearly violated Section 8(d) of the Act when it imple-mented what it called its last offer to the Union, or inthe language of the statute, when "it modified the termsof the contract then still in effect" If only because it ad-mittedly took this unilateral action without first givingthe requisite 30 days' notice to the FMCS and the Penn-sylvania State Mediation Agency, It committed an unfairlabor practice that day It may be that it also violatedSection 8(a)(5) because an honest impasse had in fact notbeen reached in the bargaining that had taken place Inmy considered judgment this second theory of complaintis also supported by the evidence But no useful purposewill be served by detailing in this decision all the record YORKAIRE, INC403facts related to that aspect of the case Even if thesecond theory were found to be correct, the remedywould still be the sameSection 8(d) provides, in pertinent part, thatwhere there is in effect a collective bargaining con-tract covering employees in an industry affectingcommerce, the duty to bargain collectively shallalso mean that no party to such contract shall ter-minate or modify such contract, unless the party de-siring such termination or modification-\(3)notifies the Federal Mediation and Concilia-tion Service within 30 days after such notice of theexistence of such a dispute and simultaneouslytherewith notifies any State or Territorial agencyestablished to mediate and conciliate disputes withinthe state or territory where the dispute occurred,provided no agreement has been reached by thattime, and(4)continues in full force and effect, without re-sorting to strike or lockout, all the terms and condi-tions of the existing contract for a penod of 60 daysafter such notice is given or until the expiration dateof such contract, whichever occurs later"When, in August 1986, the Respondent changed unilat-erally all the conditions of employment, there was still"in effect" a collective-bargaining contract between theparties The contract which took effect in 1984 read asfollowsSection 1 This agreement shall become effective onthe first day of June, 1984 and remain in full forceand effect until the last day of May, 1986, and shallcontinue in force from year to year thereafter unlesswritten notice of reopening is given not less than 90days pnor to the expiration date In the event sucha notice of requested reopening is served, thisagreement shall continue in force and effect untilconferences relating thereto have been terminatedby either partyClearly there was a contract "in effect" when the Re-spondent violated Section 8(a)(5) by modifying it with-out first giving notice to the FMCS and the Pennsylva-nia State Mediation Agency On the face of things theRespondent committed the unfair labor practice allegedIts defense is that it was the Union which first desired tochange the conditions of employment, that it was theUnion which first gave notice of such intention, and that,therefore, because the Union was the "initiating party"to the idea of changes, it was its duty to comply with therequirements of Section 8(d) and not the Respondent'sAs set out above the last contract between the Re-spondent and the Union was a multiemployer agreement,between the Sheet Metal Contractors' Association ofCentral Pennsylvania and Local Union No 19 It wasdue to expire on 31 May 1986, with explicit provisionthat in the event either party requested reopening of thecontract the agreement was to "continue in force andeffect" until the subsequent bargaining ended On 27 Jan-uary 1986 the Respondent wrote to the employer asso-ciation resigning from that organization and withdrawingall authorization to bargain on its behalf, "effective im-mediately " By letter dated the same day it also wrote tothe Union, informing it that it had withdrawn from theassociation and stating its intention to bargain individual-ly with the Union It is the contention of the Respondentin this proceeding that because neither of the two lettersused the word "modify," it of necessity follows that theRespondent did not thereby reveal an "intent" to changethe terms of the old contract The facts of record com-pletely belie the assertionBy chance, on the very same day-27 January 1986•the Union also wrote to the Employer Association, ad-vising it that it sought "to terminate and/or modify" theabout-to-expire contract The Respondent now contendsthat this Union letter of 27 January must be viewed as anotice to it•the individual Respondent Company•ofthe Union's intent to change the terms and conditionsunder which these employees•working for the Re-spondent•were to work under a new contract This po-sition rests entirely upon the fact that the Union, in wnt-mg to the Association, used the word "modify," whereasthe Respondent's letter to the Union spoke only of "con-cerning contractual negotiations"When the Union wrote to the Association on 27 Janu-ary the Respondent was no longer a member of the mul-tiemployer group It had withdrawn the same day Whatthe Union's letter referred to, when it spoke of "ourpresent collective-bargaining agreement which expires onMay 31, 1986," was the Association contract Its statedintent as to the future therefore meant what terms andconditions of employment were to follow that contract,and not any other The Respondent no longer being amember of the Association it follows that the Union'sletter had nothing to do with the Respondent CompanyIt was not until 24 February, a month after the Respond-ent's initiating letter, that the Union wrote to the Re-spondent about modifying whatever new agreementmight be made separately with itMoreover, the Union could not know•as early as Jan-uary 1986•what its demands upon this employer couldbe the day the two should meet in negotiations Its posi-tion always has been, to start all negotiations first withthe Association, a contract that really covers hundredsand hundreds of members of the Union Only after thosenegotiations are completed does the Union meet withsmall, separate employers who desire separate contractsThe Respondent's total of about six or seven sheet metalworkers could hardly have been of moment to the Unionat that timeAs to the argument that because the Respondent'sletter to the Union of 27 January speaks only of prospec-tive negotiations while the Union's letter of 24 Februaryspeaks of modification, the complaint against the Re-spondent must be dismissed, I view it all as but a play onwords It ignores the substantive meaning of the statuto-ry requirement 22 See Mar Len Cabinets, 243 NLRB 523 (1979) A letter requestingcontract negotiations towards a new agreement is the equivalent of anIntent to "terminate" the old agreement, and therefore makes the senderthe initiating party 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe very purpose of Section 8(d) is to alert the media-tion services•Federal and state•to the possibility of anindustrial strike when the parties to the collective-bar-gaining process are in serious dispute If the FMSC andthe state agency can step into the picture, peace maytake the place of financial hurt both to the employeesand the employer Was this a case where such a dangershould have been anticipated? Restated Was It the inten-tion of the Respondent, when it withdrew from the asso-ciation and told the Union it wished to bargain separate-ly, to change, or "modify" the terms and conditionsunder which its sheet metal workers were to work? Ifthere is one thing this record proves beyond doubt, it isa "yes" to that questionAgain and again at the hearing the Respondent's prin-cipal witness admitted the Company could not remain inbusiness at all if it had to pay the ordinary union wagesThe reason why it withdrew from the Association wasexactly in order to demand, and insist upon, a lowerwage scale it knew the Union would never concede tothe industry as a whole Actually, it is enough to look atits initial wage cut demand•about 33 percent•to appre-ciate the Respondent's position from first to last For 2years, under the old contract, labor for sheet metalworkers have been costing it $21 65 per hour•$16 indirect payment to the employee and $5 65 indirect pay-ment for fringe benefits At its first meeting with theUnion's representatives the Respondent said the totalamount had to be reduced to $13 50 per hour Duringthe two meetings which followed it never deviated fromthat fixed demand Although the Company agents re-ferred to that one single payment as a "total package,"they never really explained in what manner the fringebenefits were to be covered They spoke of $1 out of thetotal package as being intended to replace all the $5 65for fringe benefits in the past, but never explained exact-ly how they were suggesting all that be arranged Allthis proves is that the Respondent had, from first to last,but one idea in mind•to cut the wages by 33 percent Itwas not until the last minute of the third and last meetingbetween the parties on 13 August that it raised its offerto $14 total package per hourAs already explained above no useful purpose wouldbe served by restating here all the details of evidence,which, according to the General Counsel, are sufficientto prove that the few meetings between the parties didnot justify the unilateral action taken by the Respondenton 23 August If she is right, the Respondent violatedSection 8(a)(5) of the Act entirely apart from havingfailed in its duty, under Section 8(d), to serve notice onthe FMCS and the Pennsylvania state agencyOn 24 September the Respondent formerly withdrewrecognition from the Union In either event, the remedywould be the same I therefore shall ignore that collater-al allegation in the complaint Were I to consider it onits merits, I would find the violation as alleged if onlybecause the Respondent's initial request for bargainingwas for a meeting after 31 May, the first meeting of theparties actually took place on 3 June, on 3 June the par-ties exchanged detailed proposals, the Company came upwith 12 changes in the contract and the Union with 7 or8, and all were mutually explained, when the parties metagain on 25 June there was very little talk because theunion president was busy with larger negotiations withcompanies having many more unionized employees thanthe Respondent's six or seven sheetmetal workers, at thelast meeting of 13 August again the proposals and coun-terproposals were discussed, and the Union came upwith a number of concessions to the Respondent in re-sponse to its insistence that economic conditions requiredthem, in the face of all this the Respondent never variedfrom each of its demands, it never explained how, and towhat extent it intended to utilize the $1 per hour thatwas to go towards all the fringe benefits, when itclaimed impasse and put its proposals in effect, one ofthem at least•the health insurance program•was notthe one it had offered to the Union at the meetingOn 13 August, the day of its last meeting with theunion agents, the Respondent announced it would put ineffect its $14 total package in replacement of the existingconditions of employment of the old contract still ineffect It told its employees of its intent the next day, andon 25 August it did exactly thatI find that the Respondent was the initiating party tothe intended modification of the old contract And I findthat because it had never served notice upon either theFMCS or the Pennsylvania state agency of its intent toterminate and change the old contract before initiatingthose changes, the Respondent violated Section 8(d) ofthe Act Weather Craft Co of Topeka, 276 NLRB 452(1985) In September the Respondent formally withdrewrecognition from the Union as the exclusive bargainingrepresentative of the employees in the appropriate unitBecause it was currently violating the statute in a verysubstantial sense, I find that such denial of recognition tothe established bargaining agent was a further violationof Section 8(a)(5)As the Respondent had so drastically lowered thewage scale in violation of the statute, some of the sheetmetal workers refused to work•and went on strike Ifind that that strike was an unfair labor practice strikeIn the light of the unfair labor practices here found,the Respondent must be ordered to resume bargainingwith the Union in good faith, to make whole its sheetmetal workers for any deductions in pay and fringe bene-fits due them under the old contract which were deniedthem starting on 25 August 1986, and to post the appro-priate notices At the hearing there was talk of the Re-spondent and the Union having resumed their bargaininga few days earlier, in an attempt to remedy all the dis-putes and claims that resulted from the events of 1986 Ido not know the facts about what happened there orsince If the parties have reached an amicable adjustmentof their differences, good I will leave all that to be in-vestigated in the compliance stage of this proceedingIV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section I, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead to YORKAIRE, INC405labor disputes burdening and obstructing commerce andthe free flow of commerce- THE REMEDYThe Respondent must be ordered to cease and desistfrom again committing the unfair labor practices foundherein It must be ordered to make whole its sheet metalworkers for any reductions in pay, and loss of fringebenefits, they suffered in consequence of the Respond-ent's unlawful action in implementing its 1986 offer totheir union The Respondent must also post the usual ap-propriate noticesCONCLUSIONS OF LAW1 By changing the terms and conditions of employ-ment of its sheet metal workers in 1986 without servingthe proper notice in advance to the Federal Mediationand Conciliation Service and the Pennsylvania Bureau ofMediation the Respondent has violated, and is violatingSection 8(d) of the Act2 By withdrawing recognition from the Union in Sep-tember 1986 the Respondent has violated, and is violat-ing Section 8(a)(5) of the Act3 By the foregoing conduct the Respondent has vio-lated, and is violating, Section 8(a)(1) of the Act4 The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, Yorkaire, Inc , York, Pennsylvania,its officers, agents, successors, and assigns, shallI Cease and desist from(a)Changing the terms and conditions of employmentof its sheet metal workers represented by Sheet MetalWorkers Local Union No 19, without first serving theappropriate notices upon the Federal Mediation andConciliation Service and the Pennsylvania Bureau of Me-diation(b)Withdrawing recognition from the Sheet MetalWorkers Local Union No 19 as the bargaining repre-sentative of its sheet metal workers(c)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir right to self-organization, to form, join or assistSheet Metal Workers Local Union No 19, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargainingor other mutual aid and protection as guaranteed in Sec-tion 7 of the Act, or to refrain from any and all such ac-tivities4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make whole its sheet metal workers for any loss ofearnings, either in the form of direct pay or fnnge bene-fits, they may have suffered in consequence of the Re-spondent's unlawful action in reducing those benefits inAugust 1986, with interest thereon to be computed in themanner prescribed in F W Woolworth Go, 90 NLRB289 (1950), and New Horizons for the Retarded, 283NLRB 1173 (1987)(b)On request, bargain with Sheet Metal WorkersLocal Union No 19 as the exclusive representative of itssheet metal workers(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its place of business in York, Pennsylvania,copies of the attached notice marked "Appendix "Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIf this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT alter the terms and conditions of em-ployment of our sheet metal workers represented by theUnion without first serving the appropriate notices uponthe Federal Mediation and Conciliation Service and thePennsylvania Bureau of MediationWE WILL NOT refuse to bargain with Sheet MetalWorkers Local Union No 19, as the exclusive represent-ative of our sheet metal workersWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL make whole our sheet metal workers for anyloss of pay or fringe benefits they may have suffered byreason of our having altered their terms and conditionsof employment illegally in August 1986WE WILL, on request, bargain in good faith with SheetMetal Workers Local Union No 19, as the exclusive rep-resentative of our sheet metal workersYORKAIRE, INC